Citation Nr: 1629749	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-17 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1979 to December 1980. 

These matters come before the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran was provided a May 2016 video hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  A December 1997 rating decision denied a claim to of service connection bilateral hearing loss.  The Veteran did not appeal the rating decision and it became final.
 
 2.  The evidence associated with the claims file subsequent to the December 1997 rating decision relates to an unestablished fact necessary to substantiate the claim, and thus raises a reasonable possibility of substantiating the claim for service connection for right ear hearing loss.

3.  Currently diagnosed right ear sensorineural hearing loss is related to active service.




CONCLUSIONS OF LAW

1.  The December 1997 rating decision, which denied the claim of service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2015). 
 
 2.  The criteria for reopening the claim for service connection for right ear hearing loss are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for right ear sensorineural hearing loss have been approximated.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2015).  As the Board is granting the claims, no further discussion of the duties to notify and assist is necessary.  

Legal Criteria to Reopen Service Connection

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2015).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

The Veteran's claim for service connection for bilateral hearing loss was previously considered and denied by the RO in a December 1997 rating decision, which found that there was no current disability.  The Veteran was notified of that decision and of his appellate rights.  The Veteran did not appeal the decision and no evidence was received within the one year appeal period and it became final.  38 C.F.R. § 20.1103.

The evidence submitted since the December 1997 rating decision includes VA examinations and a statement from the Veteran's VA physician, indicating a current diagnosis of right ear hearing loss that is related to service.  In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the aforementioned evidence suggests that there is a current hearing loss disability and also suggests a nexus to service.  As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen service connection for right ear hearing loss.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran's claimed condition is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that he has right ear hearing loss as a result of his active service.  He testified at the May 2016 Board hearing that he injured his ear in service and his hearing acuity has decreased since that injury.  

Service treatment records support his claim.  Upon entrance into active duty service, audiometric findings indicated normal hearing acuity.  In February 1980 he complained of right ear pain, and in March 1980 he was assessed as having a right ear problem with decreased hearing acuity.  Audiometric findings of April 1980 showed hearing within normal limits, but right ear hearing acuity was decreased compared to the entrance examination.  He had an ear infection in July 1980.  Upon separation in November 1980, hearing acuity was reported to be within normal limits.  Audiometric findings in November 1984, during his Reserves service, showed hearing acuity at 30 decibels in the frequencies of 1000 and 4000 Hertz.  He endorsed hearing loss on his report of medical examination. 

VA examination results of November 1997 demonstrated hearing loss for VA purposes, but the examiner did not opine that hearing loss was related to service.  

Upon VA examinations in September 2011, May 2013, and March 2015, hearing acuity could not be ascertained "due to poor test reliability" and the September 2011 examiner opined that any hearing loss could not be connected to service.  The May 2013 and March 2015 examiners stated that an opinion as to the etiology of any hearing loss could not be provided without resort to mere speculation.  The March 2015 examiner noted that, "The veteran continues to report that he has little or no hearing in the right ear, but has a normal speech reception threshold and excellent speech discrimination."

A January 2015 statement from the Veteran's VA physician states that the Veteran "is very hard of hearing and has been so for years.  I witnessed it, and he has complained of this for many years."

The Board finds that the Veteran currently has right sensorineural hearing loss disability for VA disability compensation purposes that meets the criteria of 38 C.F.R. § 3.385.  As noted above, the November 1997 VA audiometric data indicates that the Veteran has hearing loss, and the January 2015 statement from the VA physician also indicates hearing loss.  His assertion that his hearing continued to worsen after service is supported by the November 1984 Reserves finding of decreased hearing acuity below the normal limits.  

The Board finds that the evidence is at an approximate balance as to the question of whether right ear hearing loss is related to service.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board notes that several VA examiners were unable to test hearing acuity and thus were unable provide an opinion.  Service treatment records show that the Veteran had a right ear injury and that hearing acuity decreased during service.  His treatment records from the Reserves and the statement of his treating physician further support that hearing acuity began to decrease in service and is related to the right ear injury in service.  Under the "benefit-of-the- doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  In this case, there is positive and negative evidence on the issue of whether the Veteran's current right ear hearing loss is etiologically related to service.  As such, in resolving all reasonable doubt in the Veteran's favor, service connection for right ear hearing loss is warranted.


ORDER

New and material evidence having been received, the appeal to reopen service connection for right ear hearing loss is granted.

Service connection for right ear hearing loss is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


